Citation Nr: 1117175	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  08-36 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a foot injury (claimed as cellulitis residuals and ankle scars).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's daughter


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to August 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist a claimant in obtaining evidence to substantiate a claim.  This duty includes providing a medical examination and obtaining a medical opinion if certain factors are present.  These factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Service treatment records show that the Veteran was treated for multiple blisters and cellulitis of his feet in July 1976.  Orthopedic consult findings included slight laxity of the lateral right ankle, mild metatarsus abductus, callouses on the balls of both feet, obesity, high medial longitudinal arch, splayed lesser toes, dorsi-flexion and early clavusis on top of the fourth and fifth toes, and plantar fascia strain.  He was discharged due to enlistment in error with a primary diagnosis of symptomatic pescavus and a secondary diagnosis of obesity.  

Treatment records from Leominster Hospital document that the Veteran underwent surgical treatment for an unstable left subtalar joint in May 1977 and for chronic right ankle laxity in March 1978. 

The Veteran's statements together with the timing of his post service surgical treatment is sufficient to meet the low threshold of an indication of an association between his in-service symptoms and the claimed disability.  

In October 2007 the RO initiated a request for a VA compensation and pension (C&P) examination with regard to the Veteran's claim for service connection.  He failed to report for the examination, which had been scheduled for November 2007.  A report of contact from shortly after the scheduled examination documents that the Veteran asked that VA reschedule the examination and explained that he received notification of the examination after the date of the examination.  During the hearing he testified that he did not remember receiving notification of the examination.  November 2010 transcript at 12.  Taking these statements into account and considering VA's pro-claimant system for determining eligibility for benefits, the Board has determined that VA has a duty to provide another opportunity for the Veteran to attend an examination.  A remand is therefore necessary.  

The issue on appeal has been recharacterized as shown on the title page of this decision in order to conform with the holdings of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination with regard to his claim on appeal.  Also ensure that he is timely notified of the examination by letter and include a copy of the letter in the claims file.  The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner is asked to accomplish the following:  

(a)  Identify any and all disorders of the Veteran's ankles or feet present at any time since he filed his claim in July 2007.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disorder of his ankles or feet had onset during his active service or is etiologically related to his active service, to include those conditions referred to in the July 1976 treatment notes.  The examiner must provide a clear rationale for any conclusion reached.  

2.  Then, readjudicate the issue on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


